Citation Nr: 1634045	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  11-05 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, including as secondary to service-connected scoliosis of the thoraco-lumbar spine and radiculopathy of the right lower extremity.

3.  Entitlement to an evaluation in excess of 40 percent for scoliosis of the thoraco-lumbar spine.

4.  Entitlement to an evaluation in excess of 20 percent for radiculopathy of the right lower extremity.

5.  Entitlement to a total disability rating based in individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to June 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal of June 2009 and March 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The Veteran testified at a hearing via videoconference before the undersigned Veterans Law Judge in June 2016.  A transcript of the hearing has been associated with the claims file.

The issues of entitlement to service connection for an acquired psychiatric disorder, entitlement to an evaluation in excess of 40 percent for scoliosis of the thoraco-lumbar spine, entitlement to an evaluation in excess of 20 percent for radiculopathy of the right lower extremity, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for PTSD was initially denied on the merits in a February 1996 rating decision, on the grounds that the evidence was insufficient to establish that a stressful experience sufficient to cause PTSD actually occurred.  

2.  Most recently, in a June 2009 rating decision, the RO denied a claim of service connection for an acquired psychiatric disorder, claimed as PTSD the grounds that no new and material evidence had been submitted; the Veteran did not appeal the rating decision, and no new and material evidence was submitted within one year of the rating determination. 
 
3.  The additional evidence presented since the RO decision in June 2009 relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for an acquired  psychiatric disorder.


CONCLUSIONS OF LAW

1.  The June 2009 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).
 
2.  New and material evidence has been received, and the Veteran's claim for service connection for an acquired psychiatric disorder, claimed as PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a).   In this case, this matter is being reopened and remanded, no discussion of VA's duties to notify and assist is warranted.

New and Material Evidence

The Board recognizes that the RO effectively reopened the previously denied claim of service connection for an acquired psychiatric disorder by denying a claim for service connection for major depressive disorder (claimed as psychiatric disorder, previously claimed as post-traumatic stress disorder) on the merits in the March 2013 rating decision.  Irrespective of the RO's action, however, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001).  There is no prejudice to the Veteran in this instance, as the Veteran's claim is being reopened, as discussed below.

According to the United States Court of Appeals for Veterans Claims (Court), the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In reconciling these holdings, the Court held that the focus of VA's analysis when determining if a claim is independent must be whether the evidence truly amounts to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  In this case, evidence of record at the time of the June 2009 rating decision includes diagnoses of depression and PTSD. Thus, although the Veteran claimed only entitlement to service connection for PTSD, because there were diagnoses of depression prior to the June 2009 denial, his prior claim could have been construed to include depression although the RO did not explicitly do so.  In keeping with the pro-claimant nature of VA's adjudication system, the Board will therefore consider whether construing the June 2009 rating decision as including a denial of service connection for acquired psychiatric disorder claimed as PTSD results in a favorable outcome for the Veteran.  As discussed below, the Board finds that it does.

Service connection for PTSD was initially denied on the merits in a February 1996 rating decision, on the grounds that the evidence was insufficient to establish that a stressful experience sufficient to cause PTSD actually occurred.  Most recently, in a June 2009 rating decision, the RO denied a claim of service connection for an acquired psychiatric disorder, claimed as PTSD on the grounds that no new and material evidence had been submitted.  The Veteran did not appeal the denial of his claim and so the June 2009 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence, although not its weight, is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

The evidence received since the June 2009 rating decision includes a September 2011 claim from the Veteran in which he claimed service connection for an acquired psychiatric disorder to include depression and PTSD.  The Veteran raised the issue of secondary service connection, noting that he suffered from psychiatric symptoms because of his service-connected back and right leg conditions.  The Board concludes that the additional evidence is new and material with respect to the issue of service connection for a psychiatric disorder.  The Veteran further elaborated on this in his June 2016 hearing testimony.  This evidence was not of record at the time of the previous final denial and raises a reasonable possibility of substantiating the Veteran's claim by providing an alternate theory of entitlement and a link between his service-connected back and right leg disabilities and a psychiatric disability.  See Shade, 24 Vet. App. at 118.  Consequently, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  For reasons described below, however, this reopened claim must be remanded.


ORDER

New and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, claimed as PTSD.


REMAND

Regarding the Veteran's claim for an evaluation in excess of 40 percent for scoliosis of the thoracolumbar spine, the Veteran was last afforded a VA examination in September 2010.  The examiner noted the Veteran' symptoms, including no history of flare-ups or incapacitating episodes in the past 12 months, as well as the fact that that he was able to perform activities of daily living.  During his June 2016 Board hearing, the Veteran stated that his back pain was unbearable, and was unable to sit for long periods.  The Veteran also stated that there were periods where he was immobilized and had to stay in bed for most of day, and that he would no longer make plans to do anything social with his friends and family because of his back pain.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-9 (1995).  In light of the Veteran's statements regarding a more severe disability picture, and mindful that the examination is about 6 years old, another examination must be afforded to accurately assess the current level of his back disability. 

In addition, the Board finds that the issue of rating of an evaluation in excess of 20 percent for radiculopathy of the right lower extremity should also be remanded.  The right lower extremity radiculopathy is an objective neurological abnormality of the service-connected back disability that was separately rated under the neurological diagnostic criteria.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  As indicated above, the Veteran testified at his June 2016 Board hearing that he had worsening of his back pain and symptoms since his September 2010 VA examination.  As the radiculopathy is associated with the back disability which the Veteran did specifically report worsened after the September 2010 VA examination, the Board will remand the issue of an increased rating for right lower extremity radiculopathy for a new VA examination as well.  38 C.F.R. § 3.327(a).

Regarding the reopened claim for an acquired psychiatric disorder, the Board notes the Veteran submitted several statements outlining various PTSD stressors he experienced during his active duty service (see May 1995 Veteran statement, March 2003 Vet Center treatment summary, September 2003 Veteran statement, and December 2003 representative statement).  These stressors included injuring his back following an explosion in Hawaii in 1982 and witnessing the death of a friend and fellow solider, D.G., sometime around October 1982 and November 1982.  However, there is no indication from the record that the RO has made an attempt to verify the Veteran's stressors through the appropriate authorities, including the Joint Services Records Research Center (JSRRC).  

In addition, the Board notes that an initial PTSD VA examination was conducted in November 2003, where the examiner diagnosed PTSD, but no nexus opinion was provided.  A VA mental disorders examination was conducted in February 2013, where the examiner diagnosed the Veteran with major depressive disorder, alcohol dependence, and personality disorder, not otherwise specified.  The examiner found that the Veteran's depression was less likely than not secondary to his service-connected back disability and right lower extremity radiculopathy.  The examiner then stated that the Veteran's personality disorder, depression, and alcohol dependence have led to over 20 hospitalizations and have significantly impacted his relationships before, during, and after service, and while his symptoms are most certainly exacerbated by pain, there was insufficient evidence to link the etiology of his mental disorder to any physical condition.  The examiner provided no further explanation as to why there was insufficient evidence in this case.  Furthermore, the examiner did not address whether the Veteran's psychiatric disability was aggravated by his service-connected back and right lower extremity radiculopathy, and did not address whether the Veteran's diagnosed psychiatric disabilities were related to service on a direct basis.  

The Board acknowledges the April 2015 statement from the Veteran's treating VA physician, who stated that the Veteran's severe back pain was the major contributor to his current and past depressive symptoms.  However, no supporting rationale was provided.  Under these circumstances, the Board finds that a new VA examination and opinion is warranted in this case.  

With regard to the Veteran's claim for TDIU, the outcome of the service connection claim and increased ratings claims being remanded may impact the merits of his TDIU claim, therefore, it is inextricably intertwined and must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).  

Additionally, a total disability rating may be assigned where the disabled person is unable to secure and follow a substantially gainful occupation as the result of service-connected disabilities.  38 C.F.R. § 4.16.  For cases where this is true and certain percentages have been met as to the service-connected disabilities, a TDIU can be assigned on a schedular basis.  38 C.F.R. § 4.16(a).  Where those percentages are not met, and the person is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, the rating board should submit the case to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).

In this case, a September 2010 VA spine examiner diagnosed the Veteran with fracture of the lumbar spine, right radiculopathy with myelopathy, right footdrop.  The examiner also stated that the Veteran was not able to work.  

Because there is some evidence suggesting that the Veteran's service-connected back disability renders him unemployable; on remand, after adjudication of the increased rating claims and service connection claim, 2014, and if Veteran does not meet the schedular criteria set forth in 38 C.F.R. § 4.16(a) at any time during the appeal period, the rating board should submit the case to the Director, Compensation and Pension Service, for extraschedular consideration, pursuant to 38 C.F.R. § 4.16(b).

In addition, the only VA treatment records in the claims file are up to April 2012.  As the Veteran has indicated that he continues to receive regular VA treatment, remand is required to obtain updated VA treatment records and associate them with the claims file.

Also, the VA treatment records on file indicate that the Veteran receives Social Security Administration disability benefits (See August 2008 and September 2008  VA treatment records).  On remand, the AOJ should obtain these records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, to include all treatment records from the Baltimore VAMC, and all associated clinics, from April 2012 to present.  All obtained records should be associated with the evidentiary record.

2.  Contact the Social Security Administration and obtain copies of all disability determinations, including the underlying medical records upon which the determinations were made.  Copies of all records received must be associated with the Veteran's claims file.  All efforts to procure these records must be documented in the claims file.

3.  Undertake any necessary development to independently verify the Veteran's described in-service stressors, to include his claim that he injured his back following an explosion in Hawaii in 1982 and witnessing the death of a friend and fellow solider, D.G., sometime around October 1982 and November 1982.

Such verification efforts should include the U.S. Army and Joint Service Records Research Center (JSRRC), or any other agency deemed appropriate.  Any additional action necessary for independent verification of the particular alleged stressors, including follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating information leads to negative results, the RO or AMC should notify the Veteran of this fact, explain the efforts taken to obtain this information, and describe any further action to be taken.  If any described stressor lacks sufficient information for verification purposes, such should be noted in a formal finding.

4.  After the above development has been completed, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed psychiatric disorder.  The claims folder must be made available to the examiner for review of the case, and the examination report should include a discussion of the Veteran's documented medical history and assertions.  A notation to the effect that this record review took place should be included in the report.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.

a)  After examining the Veteran and reviewing the relevant evidence in the claims file, the examiner should clearly identify any current psychiatric disorders found.  The examiner should consider that the requirement of a current disability is satisfied if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet App 319 (2007).

b)  If the Veteran is diagnosed with PTSD specifically, the examiner should then offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's reported stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to those reported stressors.

c)  If the Veteran is diagnosed with a psychiatric disorder other than PTSD, then the examiner should  offer an opinion for each diagnosed disorder, as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the psychiatric disorder was sustained during service, or, is etiologically related to an injury or illness sustained by the Veteran during his active duty service.

d)  The examiner should also offer an opinion for each diagnosed disorder, as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the psychiatric disorder was caused or aggravated (worsened beyond the natural progression) by the Veteran's service-connected scoliosis of the thoraco-lumbar spine and right lower extremity radiculopathy.

The examiner is asked to consider and discuss the April 2015 statement from the Veteran's treating VA physician, who stated that the Veteran's severe back pain was the major contributor to his current and past depressive symptoms.

The examiner should cite to the medical and competent lay evidence of record, including the Veteran's lay statements regarding the onset of his disability.  The examiner must provide a complete rationale for the opinions provided in a typewritten report.

5.  Also schedule the Veteran for a VA spine examination to determine the current severity of his low back strain and right lower extremity radiculopathy.  The claims file must be reviewed in conjunction with this examination.  All indicated tests or studies must be completed.  The examiner must describe all findings in detail. 

Examination findings pertinent to the lumbar spine must be reported to allow for application of VA rating criteria for musculoskeletal disabilities.  The examiner must also comment on whether there is additional functional loss and/or limitation of motion due to pain during flare-ups and if so, this must be expressed in terms of estimated loss of range of motion, if possible.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.

The examiner must comment on whether there is any intervertebral disc syndrome and if so, whether there are any incapacitating episodes (doctor-prescribed bedrest) and the duration of such.

The examiner should also determine the nature, extent, frequency and severity of any neurologic impairment related to or part of the Veteran's service-connected radiculopathy of the right lower extremity.

The examiner should indicate whether the Veteran's radiculopathy of the right lower extremity is productive of incomplete paralysis as opposed to complete paralysis or productive of incomplete paralysis.  If it is productive of incomplete paralysis, the examiner should characterize the disability as productive of mild, moderate, moderately severe, or severe (with marked muscular atrophy) impairment.  The examiner should explain the conclusion reached.
   
The examiner should also discuss whether there are any functional limitations resulting from the Veteran's disabilities on sedentary and physical employment (not including the effects of any non-service connected disabilities or age). 

All opinions must be supported by a detailed rationale in a typewritten report.

6.  Thereafter, if the percentage requirements of 38 C.F.R. § 4.16(a) are not met at any time during the appeal period, then the AOJ must refer the matter to the Director, Compensation and Pension Service, for consideration of entitlement to a TDIU on an extraschedular basis.  If this is the case, the RO must include with that referral, a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on this issue.

7.  Then, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the AOJ should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


